 



 

[image_001.jpg] 

 



ACQUISITION FINANCING

Phase 1

 

Accelera Innovations, Inc.

20511 Abbey Drive

Frankfort, IL 60423

 

Wellington Shields & Co.

140 Broadway, 44th Floor

New York, NY 10005

 

[image_002.jpg] 

 

 





   

 

 

 

[image_003.jpg] 

 

 



 

January 19, 2016

 

Mr. Patrick Custardo

Chief Acquisition Officer

Accelera Innovations, Inc.

20511 Abbey Drive

Frankfort, IL 60423

 

Dear Mr. Patrick Custardo,

 

This letter (together with Exhibits A, B and C annexed hereto and made a part
hereof, all of which taken together constitute this “Engagement Agreement”)
confirms our complete understanding with respect to the retention of Wellington
Shields & Co. (“Wellington”), a registered broker/dealer as the exclusive
financial advisor to Accelera Innovations, Inc. (the “Company” or “ACNV”), as it
relates to an acquisition financing for up to $25 million (the “Placement”).

 

Upon the terms and subject to the conditions set forth hereinafter, the parties
hereto agree as follows:

 



1. Appointment. The Company hereby retains Wellington and Wellington hereby
agrees to act as the Company’s exclusive financial advisor as more specifically
set forth in paragraph 2 below, effective as of the date hereof (the “Effective
Date”).     2. Scope and Certain Conditions of Services. The Company hereby
retains Wellington to consult with and advise the Company with respect to
various financial matters, including:



        a. Providing introductions to or strategic advice with respect to
approaches to target investors;         b. Provide advisory services in
connection the recapitalization or debt restructuring of the Company;         c.
Providing other general corporate finance or strategic financial advisory
services as required by the company;         d. Providing general advisory
service in connection with any mergers with, or acquisitions of, corporate or
operating assets of the Company; and         e. Additional services incidental
to the above, as directed by the Company.      

 





   



 

    3. Fees and Compensation. In consideration for the services rendered by
Wellington hereunder, the Company agrees to pay Wellington the following fees
and other compensation:



        a. A success fee (the “Placement Success Fee”) for capital raise,
payable upon the successful completion of the Placement, equal to eight percent
(8%) of the gross proceeds of the Placement (or in the case of a revolving line
of credit, the commitment amount). The Placement Success Fee is due and payable
to Wellington immediately upon the closing of the Placement and shall be
disbursed directly to Wellington simultaneously with the delivery of the
proceeds of the Placement to the Company.         b. A success fee, payable upon
the successful completion of the Placement and closing of the acquisition (the
“Placement Agent Stock”) shall be issuable to Wellington Shields, or its
designee simultaneously with the closing of the Placement, equal to four percent
(4%) of the fully diluted shares outstanding, post-closing of the transaction.  
      c. A non-refundable engagement fee (the “Retainer”) in the amount of
fifty-thousand dollars ($50,000) to be payable to Wellington Shields by the
Company.         d. The Company agrees to reimburse Wellington for its expenses
within 10 days of submission but Wellington must get written prior approval from
the Company.



    4. Term of Retention. This Engagement Agreement shall terminate at the close
of business July 31, 2016 with a cancellation notice. The Company may terminate
this Engagement Agreement anytime, by providing Wellington with thirty (30) days
advance written notice. Notwithstanding anything herein to the contrary, the
obligation to pay the Fees and Compensation set forth in paragraph 3 (a), (b)
and (c), the Expenses as set forth in paragraph 3 (d) shall survive any
termination or expiration of this Engagement Agreement. Moreover, it is
expressly understood and agreed by the parties hereto that any financing,
whether debt or equity, of the Company, secured or placed within twelve (12)
months of the termination or expiration of this Engagement Agreement with any
investors or lenders, provided that the prospective investor candidate was
presented information on the Company by Wellington and had discussion with
Wellington during the Term shall result in such fees and compensation being due
and payable by the Company to Wellington as required by paragraph 3 of this
Engagement Agreement.     5. Preferential Right. If the Company closes a
Placement or a Transaction during the Term, for the twenty four month period
commencing on the later of (i) the date of the closing of the Placement or (ii)
the date of the closing of any Transaction, Wellington shall have a preferential
right whereby the Company will offer Wellington the first opportunity to provide
any financing arrangements to the Company.     6. Public Announcements. During
the Term, and prior to any press release or other public disclosure relating to
services hereunder which is legally allowed by law, the Company and Wellington
shall confer and reach agreement upon the contents of any such disclosure. Prior
to the funding, Wellington shall not be mentioned in any Company press releases.
At no time should the name of the investor funding the deal be used in any
public press release.    

 



   

 

    7. No General Solicitation. Any offers made in connection with the placement
of the Securities will be made only to prospective purchasers on an individual
basis and no general solicitation or general advertising in any form will be
used to place the Securities.     8. Miscellaneous. As more specifically set
forth in Exhibit C, this Engagement Agreement shall be governed in accordance
with the laws of the State of New York without giving effect to conflicts of
laws generally.       This Engagement Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and there is no agreements or understandings with respect
hereto which are not contained in this Engagement Agreement. This Engagement
Agreement may be modified only in writing signed by the party to be charged.    
  If the foregoing correctly sets forth out understanding with respect to the
subject matter hereto, please confirm the same by executing and returning to us
the duplicate copy of this Engagement Agreement. Wellington will remain
committed to entering into this agreement provided it is executed by you on or
before February 10, 2016.



              Very Truly Yours,                             Mr. Edward Cabrera  
      Head of Investment Banking         Wellington Shields & Co.              
Mr. Patrick Custardo         Chief Acquisition Officer         Accelera
Innovations, Inc.                   Agreed and Accepted                   As of
this 4th day of February 2016                

 



   



 

   

EXHIBIT A

STANDARD TERMS AND CONDITIONS

    1. The Company shall promptly provide Wellington Shields with all relevant
information about the Company (to the extent available to the Company) that
shall be reasonably requested or required by Wellington Shields which
information shall be true, accurate and correct in all material respects at the
time furnished.     2. Wellington Shields shall keep all information obtained
from the Company strictly confidential except: (a) for information which is
otherwise publicly available, or previously known to Wellington Shields or was
obtained by Wellington Shields independently of the Company and without breach
of Wellington Shields’ agreement with the Company; (b) Wellington Shields may
disclose such information to its affiliates, shareholders, officers, directors,
representatives, agents, employees and attorneys, and to financial institutions,
but shall ensure, to the best of its ability, that all such persons will keep
such information strictly confidential; (c) pursuant to any order of a court of
competent jurisdiction or other governmental body (Wellington Shields will give
written notice to the Company of such order within forty-eight (48) hours of
receipt of such order); and (d) upon prior written consent of the Company.    
3. The Company recognizes that in order for Wellington Shields to perform
properly its obligations in a professional manner, it is necessary that
Wellington Shields be informed of and, to the extent practicable, participate in
meetings and discussions between the Company, on the one hand, and investors and
potential investors introduced relating to the matters covered by the terms of
Wellington Shields’ engagement.     4. The Company agrees that any report or
opinion, oral or written, delivered to it by Wellington Shields is prepared
solely for its confidential use and shall not be reproduced, summarized, or
referred to in any public document or given or otherwise divulged to any other
person, other than its employees and attorneys, without Wellington Shields’
prior written consent, except as may be required by applicable law or
regulation, which consent shall not be unreasonably withheld or delayed.     5.
No fee payable by the Company to any other financial advisor or lender shall
reduce or otherwise affect any fee payable by the Company to Wellington Shields.
    6. The Company represents and warrants that; (a) it has full right, power
and authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) the Agreement has been duly authorized and executed and
constitutes a valid and binding agreement of the Company, enforceable in
accordance with its terms; and (c) the execution and delivery of the Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) the Company’s certificate of incorporation or
by-laws or (ii) any agreement to which the Company is a party by which any of
their property or assets is bound.     7. Nothing contained in the Agreement
shall be constituted to place Wellington Shields and the Company in the
relationship of partners or joint ventures. Neither Wellington Shields nor the
Company shall represent itself as the agent or legal representative of the other
for any purpose whatsoever nor shall either have the power to obligate or bind
the other in any manner whatsoever. Wellington Shields in performing its
services hereunder shall at all times be an independent contractor.    

 



   

 

    8. The Agreement has been and is made solely for the benefit of Wellington
Shields, the Company and each of the persons, agents, employees, officers,
directors and controlling persons referred to in Exhibit B and their respective
heirs, executors, personal representatives, successors and assigns, and nothing
contained in the Agreement shall confer any rights upon, nor shall this
Agreement be construed to create any rights in, any person who is not a party to
such Agreement, other than as set forth in this paragraph.     9. The rights and
obligations of either party under this Agreement may not be assigned without the
prior written consent of the other party hereto and any other purported
assignment shall be null and void without force and effect.     10. All
communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, or faxed and
confirmed by letter or sent by overnight delivery service, to the party whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:        

To the Company:

 

Mr. Patrick Custardo

Chief Acquisition Officer

Accelera Innovations, Inc.

20511 Abbey Drive

Frankfort, IL 60423

 

To Wellington Shields:

 

Mr. Edward Cabrera

Head of Investment Banking

Wellington Shields and Co.

140 Broadway, 44th floor

New York, NY 10005

Telephone: (212) 320-2030

 

 



   

 

 

EXHIBIT B

INDEMNIFICATION

 

Recognizing that transactions of the type contemplated in this engagement
sometimes result in litigation and that the role of Wellington Shields is
advisory, the Company agrees to indemnify and hold harmless Wellington Shields
and its affiliates and their irrespective officers, directors, employees, agents
and controlling persons within the meaning of Section 15 of the Securities Act
of 1933, as amended (the “Act”) or Section 20(a) of the Securities Exchange Act
(“Indemnified Parties”) and against any and all loss, charge, claim, damage,
expense and liability whatsoever, including, but not limited to, all attorneys’
fees and expenses (hereinafter a “Claim” or “Claims”), related to or arising in
any manner out of, based upon, or in connection with (i) any untrue statement or
alleged untrue statement of a material fact made by the Company or any omission
or alleged omission of the Company to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) any transaction, proposal or any other matter (items (i) and (ii) being
hereinafter referred to as a “Matter” or “Matters”) contemplated by the
engagement of Wellington Shields hereunder, and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened Claim related to or arising in any
manner out of any Matter contemplated by the engagement of Wellington Shields
hereunder, or any action or proceeding arising there from (collectively,
“Proceedings”), whether or not such Indemnified party is a formal party to any
such Proceeding. Notwithstanding the foregoing, the Company shall not be liable
in respect of any Claims that a court of competent jurisdiction has judicially
determined by final judgment (and the time to appeal has expired or the last
right of appeal has been denied) which resulted solely or in part from the
negligence, gross negligence or willful misconduct of an Indemnified Party or
the violation of any securities laws or regulations by an Indemnified Party. The
Company further agrees that it will not, without the prior written consent of
Wellington Shields settle compromise or consent to the entry of any judgment in
any pending or threatened proceeding in respect of which indemnification may be
sought hereunder (whether or not Wellington Shields or any Indemnified Party is
an actual or potential party to such Proceeding), unless such settlement,
compromise or consent includes an unconditional release of Wellington Shields
and each other Indemnified Party hereunder from all liability arising out of
such proceeding.

 

In order to provide for just and equitable contribution in any case in which (i)
an Indemnified Party is entitled to indemnification pursuant to this Engagement
Agreement but it is judicially determined by the entry of a final judgment
decree by a court of competent jurisdiction and the time to appeal has expired
or the last right of appeal has been denied) that such indemnification may not
be enforced in such case, or (ii) contribution may be required by the Company in
circumstances for which an Indemnified party is otherwise entitled to
indemnification under the Agreement, then, and in each such case, the Company
shall contribute to the aggregate losses, Claims, damages and/or liabilities in
an amount equal to the amount for which indemnification was held unavailable.
Notwithstanding the foregoing, Wellington Shields shall not be obligated to
contribute any amount hereunder that exceeds the amount of fees previously
received by Wellington Shields pursuant to this Agreement.

 

The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with Wellington Shields’ engagement hereunder except for
Claims that a court of competent jurisdiction shall have determined by final
judgment (and the time to appeal has expired or the last right of appeal has
been denied) resulted solely or in part from the negligence, gross negligence or
willful misconduct of such Indemnified Party or the violation of any securities
laws or regulations by an Indemnified Party. The indemnity, re imbursement and
contribution obligations of the Company set forth herein shall be in addiction
to any liability which the Company may otherwise have an shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company or an Indemnified Party.

 

 



   

 

 

The indemnity, reimbursement and contribution provisions set forth herein shall
remain operative and full force and effect regardless of (i) any withdrawal,
termination or consummation of or failure to initiate or consummate any Matter
referred to herein, (ii) any investigation made by or on behalf of any party
hereto or any person controlling (within the meaning of Section 15 of the
Securities act of 1933 as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended) any party hereto, (iii) any termination or the completion
or expiration of this Engagement Agreement with Wellington Shields and (iv)
whether or not Wellington Shields shall, or shall not be called upon to, render
any formal or informal advice in the course of such engagement.

 

Unless otherwise defined, capitalized terms used herein shall have the meaning
ascribed to them in the Engagement Agreement.

 

 



   

 

 

EXHIBIT C

JURISDICTION

 

Each of the Company and Wellington Shields hereby irrevocably attorneys any
dispute or difference arising out of or in connection with this contract shall
be determined by the appointment of a single arbitrator to be agreed between the
parties, or failing agreement within fourteen days, after either party has given
to the other a written request to concur in the appointment of an arbitrator, by
an arbitrator to be appointed by the President or a Vice President of the
Chartered Institute of Arbitrators

 

Each of Wellington Shields and the Company hereby waives, and the Company agrees
not to assert in any such suit, action or proceeding, in each case, to the
fullest extent permitted by applicable law, any claim that: (a) the Company is
not personally subject to the jurisdiction of any such court; (b) it is immune
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in the aid of execution, execution or otherwise) with
respect to it or its property; (c) any such suit, action or proceeding is
brought in an inconvenient forum; (d) the venue of any such suit, action or
proceeding is improper; or (e) this Agreement may not be enforced in or by any
such court.

 

Nothing in these provisions shall affect any party’s right to serve process in
any manner permitted by law or limit its rights to bring a proceeding in the
competent courts of any jurisdiction or jurisdictions or to enforce any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

 



   

 

 

ATTACHMENT 1

AUTHORIZATION OF PAYMENT

 

I, Patrick Custardo, as Chief Acquisition Officer of Accelera Innovations, Inc.
authorize the lender/investor to pay Wellington Shields & Co. LLC directly from
escrow at the time of closing of any funding as mentioned in clause 3a of the
engagement letter dated February 4, 2016. This authorization is to remain in
full force and effect unless written authorization by Wellington Shields & Co.,
LLC is provided to the lender/investor to revoke this agreement. Please wire the
funds to the wire instructions provided below.

 



        Mr. Patrick Custardo     Chief Acquisition Officer     Accelera
Innovations, Inc.           Agreed and Accepted           As of this 4th day of
February 2016  



  WELLINGTON SHIELDS & CO., LLC WIRE INSTRUCTIONS     Bank: JPMorgan Chase Bank
  One Chase Manhattan Plaza   New York, N.Y. 10005     Swift Code: CHASUS33    
ABA No. 021000021     Acct Name: Wellington Shields & Co., LLC   140 Broadway,
44th Floor   New York, N.Y. 10005     Acct No. 806376612    

 



   

 



 

